Title: From Thomas Jefferson to Charles Bonnycastle, 8 February 1826
From: Jefferson, Thomas
To: Bonnycastle, Charles


Dear Sir
Monticello
Feb. 8. 26.
With my sincere congratulations on your transition to that condition of society which nature has wisely made  indispensable to the happiness of man, and my request that you will communicate the same  on my part to your chosen companion, I inclose you a letter, recieved in your absence in one from mr Barlow, and one also to myself from mr King, containing an assurance from mr Canning, on the subject of your bond to the British government. mr Canning promises him a letter of the same effect, which mr King will transmit to me. but as this may be neglected, I think you had better keep the one inclosed, which, in case of accident to myself, may not be readily found by others in the mass of my papers.Accept the assurance of my great esteem and respectTh: Jefferson